Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 1 of 31




                   Exhibit A
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 2 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 3 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 4 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 5 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 6 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 7 of 31




                    Exhibit B
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 8 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 9 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 10 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 11 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 12 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 13 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 14 of 31




                    Exhibit C
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 15 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 16 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 17 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 18 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 19 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 20 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 21 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 22 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 23 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 24 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 25 of 31
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 26 of 31




                    Exhibit D
        Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 27 of 31
                                                                            Clerk of the Superior Court
                                                                            *** Electronically Filed ***
                                                                               10/13/2020 8:00 AM
                               SUPERIOR COURT OF ARIZONA
                                   MARICOPA COUNTY

 CV 2020-055202                                                       10/12/2020


                                                               CLERK OF THE COURT
 HONORABLE ANDREW J. RUSSELL                                       J. Escarcega
                                                                      Deputy



 JANE DOE                                             CRAIG JACOB ROSENSTEIN

 v.

 TRAVIS PAUL GRANT, et al.                            TRAVIS PAUL GRANT
                                                      NO ADDRESS ON RECORD



                                                      COMM. RUSSELL




                                       MINUTE ENTRY


      The Court has received and considered Plaintiff’s Motion for Preliminary Injunction, filed
September 24, 2020.

       IT IS ORDERED setting this matter for Evidentiary Hearing on November 10, 2020 at
9:00 a.m. (time allotted: one hour).

EFFECTIVE OCTOBER 19, 2020, THIS CALENDAR WILL BE ASSUMED BY JUDGE
SARA AGNE. PLEASE CALL JUDGE AGNE’S DIVISION AT (602) 506-8288 AFTER
OCTOBER 19, 2020 TO OBTAIN INFORMATION ON HOW TO APPEAR AT THE
HEARING.

       IT IS FURTHER ORDERED that Plaintiff shall serve Defendants at least ten business
days before the hearing, including with a copy of this minute entry.

        IT IS FURTHER ORDERED that both sides shall hand-deliver to the clerk of this
division all exhibits to be used at the hearing no later than November 3, 2020 at 5:00 p.m. The
exhibits will be marked numerically and consecutively. Plaintiff(s) exhibits will be marked first
 Docket Code 056                           Form V000A                                        Page 1
        Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 28 of 31



                                SUPERIOR COURT OF ARIZONA
                                    MARICOPA COUNTY

 CV 2020-055202                                                          10/12/2020


followed by Defendant(s). All hearing exhibits shall have been exchanged prior to that time. No
duplicate exhibits shall be presented for marking. If either party fails to comply with the steps
for marking exhibits, that party’s exhibits may be precluded from being marked at the
hearing.

       The exhibits presented to the clerk should not be placed in a three-ring notebook. However,
counsel are asked to provide the Court, on the day of the hearing, a notebook containing a complete
copy of all exhibits for the Court’s use throughout the hearing.

       ****Each multiple page exhibit must be securely fastened together by staple or other
means. NO PAPER CLIPS, BINDER CLIPS, OR RUBBER BANDS may be used. If Acco
fasteners are used they must be long enough to fasten securely.****

        NOTE: All court proceedings are recorded digitally and not by a court reporter. Pursuant
to Local Rule 2.22, if a party desires a court reporter for any proceeding in which a court reporter
is not mandated by Arizona Supreme Court Rule 30, the party must submit a written request to the
assigned judicial officer at least ten (10) judicial days in advance of the hearing, and must pay the
authorized fee to the Clerk of the Court at least two (2) judicial days before the proceeding. The
fee is $140 for a half-day and $280 for a full day.




 Docket Code 056                             Form V000A                                       Page 2
Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 29 of 31




                    Exhibit E
                                   Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 30 of 31



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                               5   Attorneys for Defendants
                               6   Kyle David Grant; Travis Paul Grant and
                                   Mariel Lizette Grant
                               7
                               8                             SUPERIOR COURT OF ARIZONA
                               9                                  COUNTY OF MARICOPA
                              10
                                   Jane Doe,                                   Case No. CV2020-055202
                              11
                                          Plaintiff,
                                                                               NOTICE OF FILING
                              12                                               NOTICE OF REMOVAL
                                   vs.
                              13
                                   Travis Paul Grant and Mariel Lizette
                              14   Grant, husband and wife; Kyle David
                                   Grant and Jane Doe Grant, husband and
GINGRAS LAW OFFICE, PLLC




                                   wife; XYZ Corporations,
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16          Defendants.

                              17
                              18          Defendants Travis Paul Grant, Mariel Lizette Grant and Kyle David Grant,

                              19   (“Defendants”) give notice that this action is hereby removed from the Maricopa County

                              20   Superior Court to the United States District Court for the District of Arizona pursuant to

                              21   28 U.S.C. §§ 1441 and 1446. A copy of the Notice of Removal (excluding exhibits

                              22   thereto) is attached hereto as Exhibit A.

                              23   DATED: October 23, 2020.

                              24                                                   GINGRAS LAW OFFICE, PLLC
                                                                                   /s/ David S. Gingras
                              25
                                                                                   David S. Gingras, Esq.
                              26                                                   Attorney for Defendants
                                                                                   Kyle David Grant; Travis Paul Grant and
                              27                                                   Mariel Lizette Grant
                              28
                                   Case 2:20-cv-02045-SPL Document 1-1 Filed 10/23/20 Page 31 of 31



                               1   Original e-filed through www.azturbocourt.com
                               2   and COPIES delivered on October 23, 20202 to:

                               3
                                   Craig Jacob Rosenstein, Esq.
                               4   ROSENSTEIN LAW GROUP, PLLC
                                   8010 East McDowell Road, Suite 111
                               5   Scottsdale, AZ 85257
                               6   Attorney for Plaintiff

                               7
                               8                                                       /s/David S. Gingras

                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                           2
